96 U.S. 143 (1877)
ARTHUR
v.
RHEIMS.
Supreme Court of United States.

Mr. Assistant-Attorney-General Smith for the plaintiff in error.
Mr. Stephen G. Clarke, contra.
MR. JUSTICE HUNT delivered the opinion of the court.
The question for decision in this case is, whether the defendant *144 in error is entitled to the deduction of ten per cent allowed by the act of June 6, 1872.
Under the act of 1864, the duty of fifty per cent was imposed on "artificial and ornamental feathers and flowers, or parts thereof, of whatever material composed, not otherwise provided for, beads and bead ornaments." 13 Stat. 213. As no other provision was made, the goods were presumably subject to this duty.
The act of June 6, 1872 (17 id. 231), provides, in its second section, as follows: 
"That on and after the 1st of August, 1872, in lieu of the duties imposed by law on the articles in this section enumerated, there shall be levied, collected, and paid on the goods, wares, and merchandise in this section enumerated and provided for, imported from foreign countries, ninety per cent of the several duties and rates of duties now imposed by law on said articles severally, it being the intent of this section to reduce existing duties on such articles ten per cent of such duties; that is to say, on all manufactures of cotton of which cotton is the component part of chief value; ... on all iron and steel, and all manufactures of iron and steel of which such metals, or either of them, shall be the component part of chief value, excepting cotton machinery."
Many other articles are named.
The general words of the act of 1872, no doubt, are sufficiently comprehensive to embrace the case before us. Artificial flowers are a manufacture of which cotton is the chief component, and, were that all, would be entitled to the deduction asked for.
But it is true, also, that they are dutiable under the law of 1864, not as a manufacture of cotton, but specifically, eo nomine, as artificial flowers. It has been held in many cases,  as that of "almonds and dried fruits," the "canary birds," and at the present term, in the case of "thread laces" and of "chocolate,"  that, when an article is intended to be made dutiable by its specific designation, it will not be affected by the general words of the same or another statute, which would otherwise embrace it.
This rule applies both to statutes reducing and to statutes increasing duties. Giving it such application here, we must hold that "artificial flowers" are not entitled to be classed as *145 a manufacture of cotton which is entitled to the reduction provided for by act of 1872.
The ruling in this respect was erroneous, and the judgment must be reversed; and it is
So ordered